Maxwell, J.
This is an action founded on an oral contract between the plaintiff in error and the firm of Gantt & Norris, wherein said plaintiff in error employed said firm of Gantt & Norris to bring suit on the official bond of R. H. Knapp, a defaulting county treasurer of Dixon county, Nebraska. In consideration of said contract said firm of Gantt & Norris commenced suit on said bond. After said case had been commenced, the same was compromised between'the county and said R. H. Knapp, and his bondsmen and the county took certain lands of said R. H. Knapp, and his bondsmen paid the sum of $2,000, and said cause on said bond was dismissed, when W. E. Gantt, the defendant in error, presented a claim in his own right to the board of county commissioners of the plaintiff in error, which claim was rejected by said board, when tlie defendant in error appealed the case to the district court of Dixon county, where the defendant in error filed a petition, set up the facts that the plaintiff, in error was indebted to said defendant in error on a contract made'with the county of Dixon by Gantt & Norris; that this cause was continued from time to time, when on the 21st day of April, 1887, said defendant in error took judgment by default against the plaintiff in error for the sum of $590.50, in the absence of the attorney for plaintiff in error; that plaintiff in error at once moved to set aside the judgment, and supported said motion by several affidavits; that the hearing of said motion to set aside and vacate said judgment was continued from time to time, and on the 17th day of October, 1888, the same was overruled by the court, whereupon said cause is brought to this court by petition in error.
The transcript shows that it was filed in the district court of Dixon county in March, 1886, and the petition was filed in the following April. One year thereafter *887judgment was taken against the county by default, and no reason is given to explain the delay. It does not appear now that the county has any defense to the action. J
Whatever the facts may be, it seems to be admitted that the defendant in error and his partner rendered valuable services for the plaintiff in error. If it was not liable for such services, or the amount claimed is too large, an answer to that effect should have been pleaded. This is a reviewing court, and to authorize the reversal of the judgment it must appear that the court below erred. This is not apparent in this case. The judgment of the district court is
Affirmed.
The other judges concur.